Citation Nr: 1535560	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected PTSD.
 
3. Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.
 
4. Entitlement to service connection for asthma/asbestosis, to include as secondary to herbicide exposure.
 
5. Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

6. Entitlement to service connection for foot skin disorders.

7. Entitlement to service connection for left knee arthritis.
 
8. Entitlement to service connection for traumatic arthritis of the lumbar spine.
 
9. Entitlement to service connection for arthritis of other joints, excluding the left elbow.

10.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A videoconference hearing was held before the undersigned Veterans Law Judge in April 2013.  These issues were remanded for further development in May 2014.  All relevant evidence having been completed, these claims now return before the Board.  The Board also notes that the issues of service connection for tinnitus and erectile dysfunction were also remanded in May 2014, however, they were granted by a September 2014 rating decision, and are therefore no longer in appellate status.  As such, the remaining issues in appellate status are as noted above.

The Veteran is seeking service connection for arthritis of multiple joints.  As will be discussed in greater detail below, a history of treatment for olecranon bursitis was noted at entry into service.  Given the evidence suggesting a possible preexisting disability in that joint, the Board has separated the issue of entitlement to service connection for a left elbow disorder from the more general claim of service connection for arthritis of multiple joints.

The issues of entitlement to service connection for hypertension, to include as secondary to service connected PTSD, and a left elbow disorder are being REMANDED for further development, and are discussed in the REMAND section below.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any hearing loss
was incurred during active service or is causally or etiologically related to any
disease, injury, or incident during service.

2. The preponderance of the evidence is against a finding that obstructive sleep apnea was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service, including the Veteran's service connected PTSD.

3. The preponderance of the evidence is against a finding that asthma/asbestosis
was incurred during active service or is causally or etiologically related to any
disease, injury, or incident during service, including the Veteran's herbicide exposure.

4. The preponderance of the evidence is against a finding that any skin cancer, or other foot skin disorder, was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service, including the Veteran's herbicide exposure.

5. The preponderance of the evidence is against a finding that any left knee arthritis was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

6. The preponderance of the evidence is against a finding that any traumatic arthritis of the lumbar spine was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

7. The preponderance of the evidence is against a finding that any arthritis
of other joints, excluding the left elbow, was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

2. Obstructive sleep apnea was not incurred in or aggravated by service and is not otherwise etiologically related to service, to include as secondary to service connected PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309, 3.310 (2014).

3. Asthma/asbestosis was not incurred in or aggravated by service and is not otherwise etiologically related to service, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309, 3.310 (2014).

4. Neither skin cancer nor any other skin disorder, including a foot skin disorder, was incurred in or aggravated by service and is not otherwise etiologically related to service, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309, 3.310 (2014).

5. Left knee arthritis was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

6. Traumatic arthritis of the lumbar spine was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

7. Arthritis of other joints, excluding the left elbow, was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).


EXPLANATIONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claims file is completely virtual.

Stegall Considerations

As noted above, the Board previously remanded this claim in May 2014 for further development, specifically for additional records to be associated with the Veteran's claims file, and for examinations to be conducted for some of the claims on appeal.  Records were associated with the claims file, or found to be unavailable, as in the case of the SSA records, and further examinations were conducted in July 2014, and these claims were readjudicated in a September 2014 SSOC. Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in September 2008, December 2008, February 2011, May 2014, and July 2014, as well as a May 2014 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as many private records, are in the file.  Social Security records were unable to be obtained, as the Social Security Administration indicated that those records had been destroyed.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations in November 2008, December 2008, and July 2014, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board does recognize that VA examinations or opinions were not obtained with respect to the claim for asthma/asbestosis, or any of the claimed musculoskeletal disabilities.  In this regard, there is no competent indication that the Veteran has a respiratory or pulmonary disorder that may be associated with the established Agent Orange exposure in service or is otherwise related to service.  Specifically, there is no credible evidence of in-service complaints or treatment; and no competent and credible evidence otherwise linking any current disorder to the Veteran's military service, to include exposure to herbicides.  In this regard, the Board acknowledges that in some instances, a lay person may be competent to suggest an association between a current disability and service.  However, the Board finds that the issue of whether the Veteran's claimed respiratory and/or pulmonary disorder is related to in-service herbicide exposure is far too complex a matter for a lay person's assertions to provide such a link.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

Furthermore, as will be discussed in greater detail below, the Board finds that there is no credible evidence of a continuity of symptomology since service with respect to his claimed musculoskeletal disorders, nor any competent evidence otherwise linking the disorders to service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the prior Board hearing, the undersigned identified the issues on appeal and queried the Veteran as to whether there were any relevant records which needed to be obtained.  Additionally, the undersigned specifically discussed the significance of medical nexus evidence in his case and the types of factors which the undersigned would consider in evaluating the evidence.  The Board thereby fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


Legal Criteria

The Veteran and his representative essentially contend that he sustained all of these claimed disabilities in service, due to the rigors of training.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current knee, foot, and ankle disabilities are not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) aff'd, 78 F.3d. 604 (Fed Cir 1996).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2014).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

As to the question of whether some of the Veteran's disabilities can be linked to Agent Orange, the Board notes that the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia; abnormal sperm parameters and infertility; motor/coordination dysfunction; chronic peripheral nervous system disorders; metabolic and digestive disorders (other than diabetes mellitus); immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tumors; brain tumors; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001).  As such, consideration of service connection for asbestosis and skin cancer/conditions is not warranted as based on herbicide exposure.  This does not, however, preclude the Veteran from establishing service connection for any of these conditions, on a basis other than exposure to herbicides.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any of these claimed disabilities.

Reviewing the evidence of record, shows the Veteran has been seen throughout the course of this appeal for the claimed conditions, and particularly for complaints related to his left knee, back, and right elbow.

A September 1967 report of induction showed hearing test results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
15
15
15
25
40

An October 1968 report of medical history does not show treatment for any of the claimed disabilities, except that it appears to show a diagnosis of high blood pressure, and a prior left elbow condition.  A note from a private doctor attached to that history indicates that he treated the Veteran starting in December 1964, for about a month, for olecranon bursitis of the left elbow.

A July 1970 report of medical history noted that the Veteran reported no significant illness or injury in the past two years.  A history of increased blood pressure was noted, however, his blood pressure was fine at that time.  The July 1970 report of separation examination noted a blood pressure of 114/74.  Hearing testing at that time showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
10
LEFT
10
10
5
X
10

This separation examination showed no evidence of any treatment for, or diagnosis of, any disability.
 
Post service, a December 1994 private asbestos evaluation summary noted that the Veteran had smoked one package of cigarettes daily for the past 32 years, and was exposed to asbestos in his employment as an ironworker from 1966 to the present time.  Based on pulmonary function testing and chest X-rays, the examiner indicated findings consistent with a clinical diagnosis of asbestosis in a subject with a history of intense industrial exposure to asbestos containing materials.

Private skin treatment records dated 1997 to 2010 show treatment for a variety of skin conditions, including nevi, lentigos, dilated pores, lichen simplex chronicus, acne, dermatofibroma, seborrheic and actinic keratoses, and multiple basal cell carcinomas.  None of these records however link any of the Veteran's skin diagnoses to service.

A Social Security decision shows that the Veteran has been considered disabled since September 1997 due to a left knee injury, a moderate restrictive lung defect, and several fractures of his spine.

In an April 1998 vocational disability report, it was noted that the Veteran had injured his left knee in October 1995, and his back in September 1997, in work related accidents.  He was noted to continue to have significant back and knee pain related to these accidents.

An MRI of the Veteran's lumbar spine in August 2006 showed minimal lumbar spine degenerative changes without significant canal or foraminal narrowing.  There was no significant root impingement.

An October 2008 VA record noted that the Veteran had a diagnosis of asthma that was stable, as well as COPD.

A November 2008 VA audio examination noted that the Veteran had noise exposure in service, being around mortars, artillery, and machine guns, and also as an iron worker for 26 years, where he was around construction noise.  Testing showed a severe high frequency hearing loss in both ears.  As to etiology, the examiner noted that a review of the claims file indicated three hearing tests between 1967 and his service separation physical, which all showed normal hearing acuity.  The examiner indicated that, since the Veteran had normal hearing on exit from the military, it was his opinion that the Veteran's current hearing loss was not related to the noise exposure he had in service.

A December 2008 VA report of skin examination indicates that the Veteran reported having significant sunburns in service, mainly on his shoulders and back, resulting in blisters.  The Veteran reported, post service, generally working inside with minimal sun exposure.  The examiner also noted the Veteran's post service skin history, having been diagnosed with basal cell carcinoma multiple times.  On examination, scars related to the Veteran's multiple surgeries for removal of basal cell carcinoma were noted.  The Veteran was diagnosed with skin cancer, and advised to undergo periodic evaluation to ensure it did not return.  The examiner did not offer an etiological opinion at that time.

A January 2009 VA treatment record found the Veteran to have significant cellulitis of the right leg subsequent to slipping and falling on his knee.

At the April 2013 hearing, the Veteran discussed the difficulty he has had with his disabilities throughout the years, and how he feels they are related to service.

A May 2014 notification from SSA indicated that they were unable to find any more records pertaining to the Veteran, as all those records had been destroyed.

A July 2014 report of VA examination for hearing loss noted the Veteran to have significant hearing loss in a range of frequencies in both ears.  After examining the Veteran and reviewing the evidence of record, the examiner indicated that, in his opinion, the Veteran's bilateral hearing loss was not related to service.  In support of this statement, the examiner noted that both the Veteran's enlistment and separation examinations showed normal hearing in both ears.  After examining the Veteran and reviewing the evidence of record, the examiner indicated that it was his opinion that the this condition was not related to service.  In support of that opinion, the examiner noted that there was no evidence of this condition in service or for mayn years after service, and no medical evidence indicating that this disability could be linked either to herbicide exposure or secondary to the Veteran's service connected PTSD. After examining the Veteran and reviewing the evidence of record, the examiner indicated that it was his opinion that this condition was not related to service.  In support of that opinion, the examiner noted that there was no evidence of this condition in service or for many years after service, and no medical evidence indicating that this disability could be linked either to herbicide exposure or secondary to the Veteran's service connected PTSD.

A July 2014 VA skin examination noted the Veteran's multiple prior diagnoses of skin cancer.  In eliciting a history from the Veteran, he reported having many sunburns as a child.  He has no current diagnoses of skin cancer, however, he has had over 20 prior excisions, and is checked every 3-6 months for further skin lesions.  After examining the Veteran and reviewing the evidence of record, the examiner indicated that it was his opinion that the this condition was not related to service.  In support of that opinion, the examiner noted that there was no evidence of this condition in service or for many years after service, and no medical evidence indicating that this disability could be linked either to herbicide exposure or secondary to the Veteran's service connected PTSD.  The examiner indicated that, in his opinion, the Veteran's skin conditions were due to genetics, complexion, and sun exposure as a child.  The Board also points out that there is no evidence at this time showing any specific foot skin condition.  

A July 2014 VA examination for sleep apnea noted that the Veteran was required to use a CPAP for control of this condition.  This condition causes persistent daytime hypersomnolence.  On examination the Veteran was noted to have a crowded oropharynx, and a neck size of 18 inches.  The examiner noted this condition would prevent the Veteran from obtaining a DOT license or operating heavy equipment. After examining the Veteran and reviewing the evidence of record, the examiner indicated that it was his opinion that the this condition was not related to service.  In support of that opinion, the examiner noted that there was no evidence of this condition in service or for many years after service, and no medical evidence indicating that this disability could be linked either to herbicide exposure or secondary to the Veteran's service connected PTSD.  The examiner indicated that the Veteran's sleep apnea was due to obesity, increased oropharyngeal crowding, and a neck size greater than 18 inches, all of which are known risk factors for sleep apnea.




Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for bilateral hearing loss.  In this regard, the Board notes that the criteria for a hearing loss disability in the left ear were met at entry into service.  

In view of the fact that a pre-existing left ear hearing loss disability was known upon entry into his period of active duty, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111 ; VAOPGCPREC 3-2003.  The next question is whether the disability is shown to have increased in severity in service.  Here, the Veteran has asserted that he was exposed to extremely loud noises in several manners while on active duty.  However, as to his actual hearing acuity, subsequent testing in service actually showed improvement in his left ear hearing.  While the Veteran responded "Vietnam" during his hearing in response to the question of when he first noted hearing trouble, upon further question he elaborated that the trouble he was referring to was ringing in his hearings, or tinnitus, for which he has been awarded service connection.  Given this testimony, and the tests showing improvement in hearing acuity, the Board finds that there is no credible evidence of a worsening of left ear hearing loss in service so as to warrant a presumption of aggravation as contemplated by 38 U.S.C.A. § 1153.

The Board further notes that there is no medical evidence of record indicating that the Veteran's current hearing loss in either ear is related to service, to include noise exposure.  As noted above, the Veteran's hearing examination on separation in 1970 showed no evidence of hearing loss, and in fact his hearing testing upon separation from service was better than upon entry into service.  There is no documented evidence of hearing loss until 2008, 38 years after separation from service, when the Veteran was found to have a severe high frequency hearing loss in both ears upon VA examination.  That examiner indicated that the Veteran's hearing loss was not based on noise exposure in service; in support of that opinion the examiner noted the Veteran's normal hearing on exit from service.  With no evidence having been presented of any hearing loss until 38 years after service, with the medical etiology evidence of record indicating that the Veteran's current hearing loss is not related to service, and considering the Veteran's long history of noise exposure in his post service work, the Board finds that the great preponderance of the evidence of record indicates that his hearing loss is not related to service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for sleep apnea.  In this regard, the Board notes that there is no medical evidence of record indicating that the Veteran's current sleep apnea is related to service, to include as secondary to his service connected PTSD.  As noted above, there is no evidence of sleep apnea in service or for many years after service.  On July 2014 VA examination, the examiner specifically noted that the Veteran's sleep apnea was not related to service or his service connected PTSD, but rather due to known risk factors the Veteran had of large neck size, obesity, and oropharyngeal crowding.  With no evidence having been presented of any sleep apnea until many years after service, and with the medical evidence of record indicating that the Veteran's current sleep apnea is not related to service or secondary to any service connected disability such as PTSD, the Board finds that the great preponderance of the evidence of record indicates that this sleep apnea disability is not related to service.

The Board also finds that service connection is not warranted for skin cancer or any other foot condition.  In this regard, the Board notes that there is no medical evidence of record indicating that the Veteran's recurrent problems with multiple skin cancers and other skin lesions are related to service, to include as secondary to his exposure to herbicides in service.  As noted above, there is no evidence in the Veteran's service treatment records showing any treatment for any skin condition.  The first evidence of record showing treatment for any skin problems is in 1997, 27 years after the Veteran's separation from service.  The only medical etiological evidence of record on etiology is from a July 2014 VA examination which, after a thorough examination of the Veteran and a thorough review of the record, indicated that it was not likely that the Veteran's skin conditions were related to service.  The examiner indicated that the Veteran's various skin conditions were due to genetics, complexion, and sun exposure as a child.  With no evidence having been presented of any skin condition until 27 years after service, and with the medical evidence of record indicating that the Veteran's current skin conditions are not related to service, the Board finds that the great preponderance of the evidence of record indicates that the Veteran's skin disabilities are not related to service.  

While the Veteran may sincerely believe that his claimed skin disabilities are related to service, to include herbicide exposure and/or sun exposure in Vietnam, and that his claimed sleep apnea is attributable to PTSD, he is ultimately not competent to provide an opinion on complex medical matters and his assertions are outweighed by the medical opinions discussed above.

The Board further finds that service connection is not warranted for asthma/asbestosis.  In this regard, the Board notes that there is no medical evidence of record indicating that the Veteran's current diagnoses of asthma and asbestosis are related to service, to include as secondary to his exposure to herbicides in service.  As noted above, the Veteran's service treatment records show no evidence of any asthma, asbestosis, or any or respiratory disorder.  The first post service evidence of record showing any evidence of any respiratory disorder is a December 1994 private treatment record, which noted the Veteran's smoking history and exposure to asbestosis in service, and diagnosed the Veteran with asbestosis related to industrial exposure to asbestos as part of his work.  A Social Security decision indicated that the Veteran was receiving such benefits in part due to a moderate restrictive lung defect.  With no evidence having been presented of any respiratory condition until 24 years after service, and with the medical evidence of record indicating that the Veteran's current respiratory condition is related to asbestos exposure at work, the Board finds that the great preponderance of the evidence of record indicates that the Veteran's current asthma/asbestosis is not related to service.

As noted, although a lay person may be competent to suggest an association between a current disability and service in some instances, the Board finds that the issue of whether the Veteran's claimed respiratory and/or pulmonary disorder is related to in-service herbicide exposure is far too complex a matter for a lay person's assertions to provide such a link.  

The Board also finds that service connection is not warranted for left knee arthritis.  Again, the Board notes that there is no medical evidence of record indicating that the Veteran's current diagnosis of left knee arthritis is related to service.  As noted above, there is no indication of any left knee disability or injury in service, or for many years after service.  The evidence of record shows that the Veteran first injured in left knee in October 1995, 25 years after his separation from service, in an on the job work related accident.  No evidence has been presented to indicate that the Veteran in any way injured his knee in service.  With no evidence having been presented of any knee injury until 25 years after service, and with the medical evidence of record indicating that the Veteran's current knee disability sustained in a 1995 work injury, the Board finds that the great preponderance of the evidence of record indicates that this left knee disability is not related to service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for traumatic arthritis of the lumbar spine.  As noted above, there is no indication of any back or spine injury disability or injury in service, or for many years after service.  The most credible evidence of record shows that the Veteran first injured his back in September 1997, 27 years after his separation from service, in an on the job work related accident.  No evidence has been presented to indicate that the Veteran in any way injured his back in service.  With no evidence having been presented of any back injury until 27 years after service, and with the medical evidence of record indicating that the Veteran's current back disability was sustained in a 1997 work injury, the Board finds that the great preponderance of the evidence of record indicates that this back disability is not related to service.

The Board acknowledges that the Veteran reported twisting his knee in service.  However, he also acknowledged in testimony that he did not experience further problems with his knee until several years after his discharge.  Thus, there is no credible evidence of continuity of symptomatology since service.  The Board also reported injuring his back in service, and testified that he believed he first sought treatment shortly after service.  The Board notes, however, the his spine was found to be normal at separation and no complaints or symptoms were reported.  Furthermore, the first evidence of treatment following service is documented as having occurred in the 1990s following a work-related accident.  Significantly, the earliest records of such treatment make no reference to a prior back injury in service.  For this reason, and given the normal findings at separation, the Board must find the assertions of continuity of symptomatology not credible.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for arthritis of other joints.  In this regard, the Board notes that there is no medical evidence of record indicating that the Veteran has any other current arthritis diagnoses related to service.  With no evidence having been presented of any arthritis until 38 years after service, and with no medical evidenced having been presented linking the current arthritis, to service, the Board finds that the great preponderance of the evidence of record indicates that the claimed arthritis is not related to service.

The Board does not doubt that it is the Veteran's sincere belief that he has these disabilities secondary to service; however, as a lay person, he lacks the requisite medical knowledge to offer an etiological opinion as to complex medical causation issues such as the one in the instant case.

As such, the Board finds the preponderance of the evidence of record to be against these claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected PTSD, is denied.
 
Entitlement to service connection for asthma/asbestosis, to include as secondary to herbicide exposure, is denied.
 
Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for foot skin disorders is denied.

Entitlement to service connection for left knee arthritis is denied.
 
Entitlement to service connection for traumatic arthritis of the lumbar spine is denied.
 
Entitlement to service connection for arthritis of other joints, excluding the left elbow, is denied.


REMAND

As explained in the Introduction, the Board has separated the issue of entitlement to service connection for a left elbow disability from the more general claim for service connection for arthritis of multiple joints.  In this regard, an October 1968 report of medical history references a prior left elbow condition.  A note from a private doctor attached to that history indicates that he treated the Veteran starting in December 1964, for about a month, for olecranon bursitis of the left elbow.  In August 2008, the Veteran underwent a left sided bursectomy for left elbow olecranon bursitis; he was still found to have resolving cellulitis in September 2008.

Given the evidence of a possible preexisting disability, the Board finds that a VA examination is necessary to explore the possibility of aggravation.

The Veteran is also seeking service connection for hypertension, to include as secondary to his service-connected PTSD.

A September 1967 report of induction examination showed a blood pressure reading of 136/70, and noted a diagnosis of hypertension.  An October 1968 report of medical history does not show treatment for any of these disabilities, except that it appears to show a diagnosis of high blood pressure, and a prior left elbow condition.  A note from a private doctor attached to that history indicates that he treated the Veteran in June 1968 for hypertension, with a highest blood pressure reading of 150/70.

A July 1970 report of medical history noted that the Veteran reported no significant illness or injury in the past two years.  A history of increased blood pressure was noted, however, his blood pressure was fine at that time.  The July 1970 report of separation examination noted a blood pressure of 114/74.  Hearing testing at that time showed:

During a July 2014 VA examination for hypertension, the Veteran indicated that he was first diagnosed with hypertension in 1996 when he retired, for which the Veteran is currently on medication. After examining the Veteran and reviewing the evidence of record, the examiner indicated that it was his opinion that this condition was not related to service.  In support of that opinion, the examiner noted that there was no evidence of this condition in service or for many years after service, and no medical evidence indicating that this disability could be linked either to herbicide exposure or secondary to the Veteran's service connected PTSD.  The examiner indicated that the Veteran's hypertension was due to aging, genetics, and dietary factors.  The Board points out that service connection for ischemic heart disease was granted by a November 2014 rating decision.

Given the evidence suggesting that the Veteran had a history of hypertension prior to service, the Board must find the examination inadequate to decide this claim.

According, this claim is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed hypertension.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion on the following questions:

a) Did the claimed hypertension clearly and unmistakably exist prior to his period of active service? 

b) If so, was it clearly and unmistakably not aggravated beyond its natural progress by service? Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms. 

c) If not, is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension is related to his military service, to include herbicide exposure?

d) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension has been chronically aggravated or worsened by his service-connected PTSD and/or heart disease, beyond the natural progress of the disease, regardless of the date of onset of either disorder?

2.  Schedule the Veteran for a VA examination to determine the etiology of any left elbow disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left elbow disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion on the following questions:

(a) Whether any diagnosed acquired left elbow disorder clearly and unmistakably existed prior to the Veteran's entrance into active duty service.

The examiner should be advised that "clear and 
unmistakable evidence" means with a much 
higher certainty than "as likely as not" or "very 
likely."

(b) If elbow disorder clearly and unmistakably existed prior to the Veteran's active duty service, the examiner should proffer an opinion as to whether the disorder clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disorder during active duty.

(c) If any diagnosed left elbow disorder did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active duty service.

3.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claims for hypertension and a left elbow disorder.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


